DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Amendment

 3.             In response to the Office action dated on 05/27/2022 the Amendment has been received on 06/16/2022.
                Claims 1-4 and 6-8 have been amended.
                Claims 1-4, 6-8, 10 and 14-18 are currently pending in this application. 

Response to Arguments

4.      Applicant’s arguments, see page 6, filed on 06/16/2022, with respect to claims 1-4, 6-8, 10 and 14-18 have been fully considered and are persuasive.  

Allowable Subject Matter

5.         Claims 1-4, 6-8, 10 and 14-18 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1, 10 and 14, Walker et al. (US PAP 2003/0165216 A1) in view of Goossen et al. (US PAP 2014/0348296 A1) teach display unit for an X-ray system, an X-ray imaging system, a method for identifying a bounder error in X-ray image data and a non-transitory computer-readable medium having executable instructions stored thereon, which, when executed by a processor, cause the processor to perform a method for identifying a boundary error in X-ray image data; wherein Walker et al. teach a display unit (236) for an X-ray system, an X-ray imaging system, a method for identifying a bounder error in X-ray image data and a non-transitory computer-readable medium having executable instructions stored thereon, which, when executed by a processor, cause the processor to perform a method for identifying a boundary error in X-ray image data comprising (see abstract; Figs. 1-23; paragraphs 0010-0038): a data communication interface configured to obtain X-ray image data of a first portion of a region of interest of an object using an X-ray imaging source assembly (see paragraph 0035), wherein the X-ray image data is obtained using the X-ray imaging source assembly having an adjustable field of view set to an initial field of view state (see paragraph 0014); a processor (208) configured to: identify a boundary error (62) in the first X-ray image data; 

    PNG
    media_image1.png
    310
    500
    media_image1.png
    Greyscale
based on the boundary error, define a boundary error region contiguous to the X-ray image data and generate a boundary error indication based on the defined boundary error region (see paragraph 0028; Figs. 21 and 22).   
           Goossen et al. discloses a system/method for positioning a patient for guided X-ray imaging which explicitly teaches a target anatomy representation (16) an indication of the boundaries of the irradiation area (38) (see Fig. 3; paragraphs 0067 and 0078) and

    PNG
    media_image2.png
    498
    567
    media_image2.png
    Greyscale
 a display output comprising a projection configured to display the boundary indication by projecting the boundary error indication onto a second portion of the region of interest of the object using the projection (see Fig. 3; paragraphs 0067 and 0078) to improve image accusation procedure. 
          Walker et al. and Goossen et al. disclose related methods and apparatuses for X-ray imaging but fail to explicitly teach or make obvious projecting the boundary error indication onto a second portion of the region of interest of the object as claimed in combination with all the remaining limitations of the respective claims. 
          Claims 2-8 and 15-18 are allowed by virtue of their dependence.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sheehan et al. (US Patent 5, 570,430; see column 16, lines 24-37); Bjaerum et al. (US PAP 2017/0090571 A1; see paragraph 0024) and Sakata et al. (US PAP 2014/0334708 A1; see paragraph 0105) teach X-ray imaging methods and apparatus identifying boundary error in the X-ray image data. Guezic et al. (US Patent 6,026,142; see abstract; Column 2, line 54 – column 3, line 44); Zhu et al. (US PAP 2007/0268997 A1; see paragraphs 0039 and 0046); Hsieh et al. (US PAP 2014/0126784 A1; see paragraph 0021, claim 12); Takeguchi et al. (US PAP 2014/0219524 A1; paragraphs 0007, 0124 and 0142; claim 13); Hirohata et al. (US PAP 2015/0245776 A1; see paragraphs 0105, 0109, 0115 and 0127); Kano et al. (US PAP 2017/0071479 A1; see paragraphs 0225, 0251, 0259 and 0276); Mostafavi (US PAP 2004/0116804 A1; see abstract; 0044, 0046, 0070, 0088, 0139 and 0141) and Liu et al. (US Patent 9,715,744 B2; claim 5 and Fig. 11) teach the X-ray imaging methods and apparatus for generating X-ray imaging data for identifying and extract object boundaries in X-ray desired images.
8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./   May 19, 2022